The defendant has no title. He cannot avail himself of the possession of Daggett  Cross, because he does not *Page 598 
claim under them. Bailey v. March, 3 N.H. 275; Edmunds v. Griffin,41 N.H. 530; Simpson v. Downing, 23 Wend. 316; Jackson v. Loyd, cited in Jackson v. Woodruff, 1 Cow. 286; Sawyer v. Kendall, 10 Cush. 241; Leonard v. Leonard, 7 Allen 277, 281. If he did claim under them, the result would be the same, because the adverse possession was interrupted by the plaintiff's entry upon the land, and claim of title, in 1871.  Campbell v. Wallace, 12 N.H. 362, 367; Wendell v. Moulton, 26 N.H. 41, 59; Gage v. Gage, 30 N.H. 420, 426; Burrows v. Gallup, 32 Conn. 493; Brickett v. Spofford, 14 Gray 514.
It is not found that the defendant was in the actual and peaceable possession of the premises, claiming in good faith and supposing that he had a good legal title for more than six years before the action was commenced, and his claim for betterments cannot be allowed. G. L., c. 232, s. 6. Bellows v. Copp, 20 N.H. 492; Wendell v. Moulton, 26 N.H. 41, 65; Tripe v. Marcy, 39 N.H. 439.
Judgment for the plaintiff.
ALLEN, J., did not sit: the others concurred.